 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Ahmed Mansoor
 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:18-cr-00224 LJO-SKO
11                                Plaintiff,             STIPULATION TO CONTINUE
                                                         STATUS CONFERENCE;
12   v.                                                  [PROPOSED] FINDINGS AND
                                                         ORDER
13   AHMED MANSOOR,
                                                         (Doc. 13)
14                                Defendant.
15

16
                                               STIPULATION
17
            COMES NOW, Defendant, Ahmed Mansoor, by and through his attorney of record, Monica
18

19 L. Bermudez and The United States of America, by and through its counsel of record hereby stipulate
20 as follows:

21          1.      By previous order, this matter was set for status on March 20, 2019.
22
            2.      By this stipulation, defendants now move to continue the status hearing to April 24,
23
     2019 at 2:30 p.m. before the Honorable Jennifer L. Thurston, and to exclude time between the date
24
     of this stipulation and April 24, 2019 under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii)
25
     and (iv). The government joins in this request.
26

27          3.      The parties agree and stipulate, and request that the Court find the following:

28          a.      Counsel for defendant will be engaged in trial in the case of People v. Miguel Aldaco
                                                      1
29

30
     BF167017C in Kern County and is unable to attend the status conference in this matter on
 1
     Wednesday, March 20, 2019. Furthermore, Defense Counsel has received the plea agreement in this
 2

 3 matter and requires additional time to review the document with Mr. Mansoor.

 4          b.      The government does not object to, and agrees with, the requested continuance.
 5          c.      Based on the above-stated findings, the ends of justice served by continuing the case
 6
     as requested outweigh the interest of the public and the defendant in a trial within the original date
 7
     prescribed by the Speedy Trial Act.
 8
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 9

10 seq., within which trial must commence, the time period of the date of this stipulation to April 24,

11 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),

12 (ii) and (iv) because it results from a continuance granted by the Court at defendants’ request on the

13 basis of the Court's finding that the ends of justice served by taking such action outweigh the best

14
     interest of the public and the defendants in a speedy trial.
15
            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of
16
     the Speedy Trial Act dictate that additional time periods are excludable from the period within which
17

18 a trial must commence.

19 IT IS SO STIPULATED.
20 DATED: March 18, 2019

21                                          /s/ Monica L. Bermudez
                                            MONICA L. BERMUDEZ
22                                          Counsel for Defendant
                                            Ahmed Mansoor
23

24 DATED: March 18, 2019
                                            /s/ Brian Delaney
25                                          BRIAN DELANEY
                                            Assistant United States Attorney
26

27

28
                                                         2
29

30
                                                   ORDER
 1

 2          The Court FINDS and ORDERS:

 3          1.     The time period of the date of this order to April 24, 2019, inclusive, is deemed

 4 excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it

 5 results from a continuance granted by the Court at defendants’ request on the basis of the Court’s

 6 finding that the ends of justice served by taking such action outweigh the best interest of the public

 7 and the defendant in a speedy trial;

 8          2.     The status conference is CONTINUED to April 24, 2019 at 2:30 p.m.
 9
     IT IS SO ORDERED.
10

11      Dated:    March 19, 2019                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                       3
29

30
